Title: To Alexander Hamilton from George Washington, 12 March 1783
From: Washington, George
To: Hamilton, Alexander



Newburgh [New York] 12th. Mar. 1783.
Dear Sir,

When I wrote to you last we were in a state of tranquility, but after the arrival of a certain Gentleman, who shall be nameless at present, from Philadelphia, a storm very suddenly arose with unfavourable prognostics; which tho’ diverted for a moment is not yet blown over, nor is it in my power to point to the issue.
The Papers which I send officially to Congress, will supercede the necessity of my remarking on the tendency of them. The notification and address, both appeared at the same instant, on the day preceding the intended meeting. The first of these I got hold of the same afternoon; the other, not till next morning.
There is something very misterious in this business. It appears, reports have been propagated in Philadelphia, that dangerous combinations were forming in the Army; and this at a time when there was not a syllable of the kind in agitation in Camp. It also appears, that upon the arrival in Camp of the Gentleman above alluded to such sentiments as these were immediately circulated: That it was universally expected the army would not disband untill they had obtained justice; That the public creditors looked up to them for Redress of their own grievances, wd afford them every aid, and even join them in the Field if necessary; That some mem⟨bers⟩ of Congress wished the measure might take effect, in order to compel the public, particularly the delinquent States, to do justice; with many other suggestions of a similar nature.
From this, and a variety of other considerations, it is firmly believed, by some, the scheme was not only planned but also digested and matured in Philadelphia; but in my opinion shall be suspended till I have a better ground to found one on. The matter was managed with great art; for as soon as the Minds of the Officers were thought to be prepared for the transaction, the anonymous invitations and address to the Officers were put in circulation, through every state line in the army. I was obliged therefore, in order to arrest on the spot, the foot that stood wavering on a tremendous precipice; to prevent the Officers from being taken by surprize while the passions were all inflamed, and to rescue them from plunging themselves into a gulph of Civil horror from which there might be no receding, to issue the order of the 11th. This was done upon the principle that it is easier to divert from a wrong, and point to a right path, than it is to recall the hasty and fatal steps which have been already taken.
It is commonly supposed if the Officers had met agreeably to the anonymous summons, with their feelings all alive, Resolutions might have been formed the consequences of which may be more easily conceived than described. Now they will have leizure to view the matter more calmly, and will act more seriously. It is to be hoped they will be induced to adopt more rational measures, and wait a while longer for a settlement of their accts., the postponing of which, appears to be the most plausible and almost the only article of which designing men can make an improper use, by insinuating (which they really do) that it is done with design that Peace may take place and prevent any adjustment of accts. which say they would inevitably be the case if the war was to cease tomorrow. Or supposing the best, you would have to dance attendance at public Offices at great distances perhaps, and equally great expences to obtain a settlement, which would be highly injurious, nay ruinous to you. This is their language.
Let me beseech you therefore, my good Sir, to urge this matter earnestly, and without further delay. The situation of these Gentlemen I do verily believe, is distressing beyond description. It is affirmed to me, that a large part of them have no better prospect before them than a Goal, if they are turned loose without liquidation of accts. and an assurance of that justice to which they are so worthily entitled. To prevail on the Delegates of those States through whose means these difficulties occur, it may, in my opinion, with propriety be suggested to them, if any disastrous consequences should follow, by reason of their delinquency, that they must be answerable to God & their Country for the ineffable horrors which may be occasioned thereby.
I am Dear Sir   Yr. Most Obedt. Serv


P.S. I have received your letter of the 5th. & have put that matter in train which was mentioned in it
GW

I am this instant informed, that a second address to the Officers, distinguished No. 2, is thrown into circulation. The Contents, evidently prove that the Author is in, or near Camp; and that the following words, erazed in the second page of this Letter, ought not to have met with this treatment. viz: “By others, that it is the illegitimate offspring of a person in the army.”

